            Case 1:12-cr-00296-LTS Document 20 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 12 CR 296-LTS

LEVIS YAMIR SURIEL ROSARIO,

                  Defendant.

-------------------------------------------------------x

                                                     ORDER


                  On November 4, 2020, the Court received a letter from Mr. Levis Yamir Suriel

Rosario (“Mr. Rosario”) requesting early termination of his five-year term of supervised release,

which commenced on May 22, 2018, and is due to expire in May 2023. (See docket entry no.

18.) In his letter, Mr. Rosario writes that since his release in 2018, he has been “consistently

employed[,] remained drug free and [is] living an honest lifestyle.” Id. He also states that he is

now a married man and a proud father, has close relationships with his family members, and

would like to achieve his goals while “keeping [a] positive and responsible outlook and

lifestyle.” Id.

                  In July 2012, Mr. Rosario pleaded guilty to conspiring to distribute cocaine

knowing and intending that it would be imported into the United States, in violation of 21 U.S.C.

section 963. (See docket entry no. 7.) In October 2012, the Court sentenced Mr. Rosario to 84

months’ imprisonment, a five-year term of supervised release, and a $100 mandatory special

assessment. (See docket entry no. 8.) The Government filed its opposition to Mr. Rosario’s

request for early termination on December 22, 2020. (See docket entry no. 19.) In its

opposition, the Government notes that, although the U.S. Probation Office does not take a


ROSARIO - SUPERVISED RELEASE TERM. REQUEST                 VERSION JANUARY 15, 2021                  1
          Case 1:12-cr-00296-LTS Document 20 Filed 01/15/21 Page 2 of 2




position on Mr. Rosario’s request for early termination, the Probation Office reports that Mr.

Rosario “is eligible for early termination because he (i) is not a career drug offender or career

criminal, and has not committed a sex or terrorism offense; (ii) presents no identified risk of

harm to others; (iii) has not incurred any court-reported violations over the past year; (iv) has

demonstrated that he can lawfully self-manage beyond the period of supervision; (v) is in

substantial compliance with all conditions of his supervision; and (vi) engages in appropriate

prosocial activities and receives sufficient prosocial support to remain lawful well beyond the

period of supervision.” Id. at 1.

               In light of the Probation Office’s evaluation of Mr. Rosario’s readiness and Mr.

Rosario’s expressed commitment to living a lawful life going forward, Mr. Rosario’s request for

early termination of his term of supervised release is granted, effective January 22, 2021,

               This Order resolves docket entry no. 19. Chambers will mail a copy of this Order

to Mr. Rosario.



               SO ORDERED.

Dated: New York, New York
       January 15, 2021



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge


Copy mailed to:

Levis Yamir Suriel Rosario
49 Finnigan Ave Apto I-30
Saddle Brook, NJ 07663




ROSARIO - SUPERVISED RELEASE TERM. REQUEST        VERSION JANUARY 15, 2021                          2
